


116 HR 6914 IH: New Jersey, New York, and Highly Impacted States COVID–19 Relief Fund Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 6914
IN THE HOUSE OF REPRESENTATIVES

May 15, 2020
Mr. Smith of New Jersey (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
Making emergency supplemental appropriations for the fiscal year ending September 30, 2020, and for other purposes.

 
1.Short titleThis Act may be cited as the New Jersey, New York, and Highly Impacted States COVID–19 Relief Fund Act.  2.Coronavirus State and Local Fiscal Relief FundsThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:Department of the TreasuryOffice of Inspector GeneralSalaries and ExpensesFor an additional amount for Salaries and Expenses, $15,000,000, to remain available until expended, to conduct monitoring and oversight of the receipt, disbursement, and use of funds made available under the Coronavirus State Fiscal Relief Fund and the Coronavirus Local Fiscal Relief Fund (collectively, Fiscal Relief Funds): Provided, That, if the Inspector General of the Department of the Treasury determines that an entity receiving a payment from amounts provided by the Fiscal Relief Funds has failed to comply with the provisions governing the use of such funding, the Inspector General shall transmit any relevant information related to such determination to the Committees on Appropriations of the House of Representatives and the Senate not later than 5 days after any such determination is made: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Coronavirus State Fiscal Relief Fund For making payments to States, territories, and Tribal governments to mitigate the fiscal effects stemming from the public health emergency with respect to the Coronavirus Disease (COVID–19), $300,000,000,000 to remain available until expended, which shall be in addition to any other amounts available for making payments to States, territories, and Tribal governments for any purpose (including payments made under section 601 of the Social Security Act), of which: (1)$10,000,000,000 shall be for making payments to the District of Columbia, Commonwealth of Puerto Rico, United States Virgin Islands, Guam, Commonwealth of the Northern Mariana Islands, and American Samoa: Provided, That of the amount made available in this paragraph, half shall be allocated equally among each entity specified in this paragraph, and half shall be allocated as an additional amount to each such entity in an amount which bears the same proportion to half of the total amount provided under this paragraph as the relative population of each such entity bears to the total population of all such entities; 
(2)$10,000,000,000 shall be for making payments to Tribal governments: Provided, That payments of amounts made available in this paragraph shall be made to each Tribal Government in an amount determined by the Secretary of the Treasury, in consultation with the Secretary of the Interior and Indian Tribes, that is based on increased aggregate expenditures of each such Tribal government (or a tribally owned entity of such Tribal government) in fiscal year 2020 relative to aggregate expenditures in fiscal year 2019 by the Tribal government (or tribally owned entity) and determined in such manner as the Secretary determines appropriate to ensure that all amounts available pursuant to the preceding proviso for fiscal year 2020 are distributed to Tribal governments; (3)$280,000,000,000 shall be for making payments to each of the 50 States, of which— 
(A)$40,000,000,000 shall be allocated equally between each of the 50 States; (B)$140,000,000,000 shall be allocated as an additional amount to each such entity in an amount which bears the same proportion to the total amount provided under this subparagraph as the relative population of each such entity bears to the total population of all such entities; 
(C)$100,000,000,000 shall be allocated as additional amounts among each of the 50 States, the District of Columbia, and the Five Territories in an amount which bears the same proportion to the total amount provided under this subparagraph as the relative prevalence of COVID–19 within each such entity bears to the total prevalence of COVID–19 within all such entities: Provided, That the relative prevalence of COVID–19 shall be calculated using the most recent data on the number of confirmed and probable cases as published on the internet by the Centers for Disease Control and Prevention for each entity specified in the preceding proviso;Provided further, That any entity receiving a payment from funds made available under this heading in this Act shall only use such amounts to respond to, mitigate, cover costs or replace foregone revenues not projected on January 31, 2020 stemming from the public health emergency, or its negative economic impacts, with respect to the Coronavirus Disease (COVID–19): Provided further, That if the Inspector General of the Department of the Treasury determines that an entity receiving a payment from amounts provided under this heading has failed to comply with the preceding proviso, the amount equal to the amount of funds used in violation of such subsection shall be booked as a debt of such entity owed to the Federal Government, and any amounts recovered under this subsection shall be deposited into the general fund of the Treasury as discretionary offsetting receipts: Provided further, That for purposes of the preceding provisos under this heading in this Act, the population of each entity described in any such proviso shall be determined based on the most recent year for which data are available from the Bureau of the Census, or in the case of an Indian tribe, shall be determined based on data certified by the Tribal government: Provided further, That as used under this heading in this Act, the terms Tribal government and Indian Tribe have the same meanings as specified in section 601(g) of the Social Security Act (42 U.S.C. 601(g)), as added by section 5001 of the CARES Act (Public Law 116–136), and the term State means one of the 50 States: Provided further, That the Secretary of Treasury shall make all payments required pursuant to paragraphs (1), (2), and (3) not later than 30 days after the date of enactment of this Act. Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Coronavirus Local Fiscal Relief Fund For making payments to metropolitan cities, counties, and other units of general local government to mitigate the fiscal effects stemming from the public health emergency with respect to the Coronavirus Disease (COVID–19), $200,000,000,000, to remain available until expended, which shall be in addition to any other amounts available for making payments to metropolitan cities, counties, and other units of general local government (including payments made under section 601 of the Social Security Act), of which— (1)$100,000,000,000 shall be for making payments to metropolitan cities and other units of general local government (as those terms are defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)), of which— 
(A)$750,000,000 shall be allocated pursuant to the formula under section 106(b)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)(1)) to metropolitan cities (as defined in section 102(a)(4) of such Act (42 U.S.C. 5302(a)(4)), including metropolitan cities that have relinquished or deferred their status as a metropolitan city as of the date of enactment of this Act: Provided, That the funds provided under this subparagraph shall be paid not later than 30 days after the date of enactment of this Act; and (B)$250,000,000 shall be distributed to each State (as that term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) for use by units of general local government, other than counties or parishes, in nonentitlement areas (as defined in such section 102) of such States in an amount which bears the same proportion to the total amount provided under this subparagraph as the total population of such units of general local government within the State bears to the total population of all such units of general local government in all such States: Provided, That the funds provided under this subparagraph and allocated to each such unit of general local government shall be distributed to each such unit of general local government not later than 30 days after the date of enactment of this Act: Provided further, That if a State has not elected to distribute amounts allocated under this paragraph, the Secretary of the Treasury shall pay the applicable amounts under this subparagraph to such units of general local government in the State not later than 30 days after the date on which the State would otherwise have received the amounts from the Secretary; and 
(2)$100,000,000,000 shall be paid directly to counties within the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa in an amount which bears the same proportion to the total amount provided under this paragraph as the relative population of each such county bears to the total population of all such entities: Provided, That the funds provided under this paragraph and allocated to each such county shall be distributed to each such county not later than 30 days after the date of enactment of this Act: Provided further, That no county that is an urban county (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) shall receive less than the amount the county would otherwise receive if the amount distributed under this paragraph were allocated to metropolitan cities and urban counties under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)): Provided further, That in the case of an amount to be paid to a county that is not a unit of general local government, the amount shall instead be paid to the State in which such county is located, and such State shall distribute such amount to units of general local government within such county in an amounts that bear the same proportion as the population of such units of general local government bear to the total population of such county:Provided further, That any entity receiving a payment from funds made available under this heading in this Act shall only use such amounts to respond to, mitigate, cover costs or replace foregone revenues not projected on January 31, 2020 stemming from the public health emergency, or its negative economic impacts, with respect to the Coronavirus Disease (COVID–19): Provided further, That if the Inspector General of the Department of the Treasury determines that an entity receiving a payment from amounts provided under this heading has failed to comply with the preceding proviso, the amount equal to the amount of funds used in violation of such subsection shall be booked as a debt of such entity owed to the Federal Government, and any amounts recovered under this subsection shall be deposited into the general fund of the Treasury as discretionary offsetting receipts: Provided further, That nothing in paragraph (1) or (2) shall be construed as prohibiting a unit of general local government that has formed a consolidated government, or that is geographically contained (in full or in part) within the boundaries of another unit of general local government from receiving a distribution under each of subparagraphs (A) and (B) under paragraph (1) or under paragraph (2), as applicable, based on the respective formulas specified contained therein: Provided further, That the amounts otherwise determined for distribution to units of local government under each of subparagraphs (A) and (B) under paragraph (1) and under paragraph (2) shall each be adjusted by the Secretary of the Treasury on a pro rata basis to the extent necessary to comply with the amount appropriated and the requirements specified in each paragraph and subparagraph, as applicable: Provided further, That as used under this heading in this Act, the term county means a county, parish, or other equivalent county division (as defined by the Bureau of the Census): Provided further, That for purposes of the preceding provisos under this heading in this Act, the population of an entity shall be determined based on the most recent year for which data are available from the Bureau of the Census: Provided further, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 3.Other requirementsAmounts appropriated for fiscal year 2020 under this Act shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256).  

